DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.

In response to Applicant’s claims filed on November 15, 2021, claims 1-3, 6-11, 14-16 and 22-25 are now pending for examination in the application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderspek et al. (US Pub. No. 20140052700).


providing a storage client (Paragraph 139 discloses a client) for accessing a storage service from a computer program (Paragraph 40 discloses storage services); 

providing a cache within the storage client for reducing a number of accesses to the storage service (Paragraph 44 discloses solid state disk ("SSD") caching to further improve the performance of adding new versions to version clusters, and/or various other advantages);

storing a data object in the storage service (See Column 4 Lines 40-55 “data such as data objects 112-113 is accessed in the underlying storage system);

for each of a plurality of updates to the data object at the storage client (Paragraph 134 discloses backup clients), the storage client storing a delta in the storage service, wherein the delta encodes a difference between a new version and a previous version of the data object (Paragraph 130 discloses the backup can involve replication of many large anchors and many small version deltas. Subsequent backups can send mostly small version deltas to the public data cloud service 1108 through the network 1112).  

storing, by the storage client, a complete updated version of the data object in the storage service in response to determining that a cost of a time or a CPU time for the storage client constructing an updated version of the data object by applying deltas to a previous version 

As to claim 2, Vanderspek et al. teaches the method of claim 1, further comprising:

in response to storing the complete updated version of the data object in the storage service, deleting an earlier version of the data object and at least one delta on the storage service (Paragraph 64 discloses once this new delta is written to disk storage, the previous head is deleted from disk storage).

As to claim 3, Vanderspek et al. teaches the method of claim 1, further comprising:

downloading, by the storage client, the previous version of the data object and at least one delta from the storage service (Paragraph 66 discloses an original version of the file and creates forward deltas over time from the original file); and

applying, by the storage client, the at least one delta to the previous version of the data object to obtain an updated version of the data object (Paragraph 66 discloses new version "A5").

With respect to claim 9, Shim et al. teaches a computer program product comprising a non-transitory storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising:

providing a storage client (Paragraph 139 discloses a client) for accessing a storage service from a computer program (Paragraph 40 discloses storage services); 

providing a cache within the storage client for reducing a number of accesses to the storage service (Paragraph 44 discloses solid state disk ("SSD") caching to further improve the performance of adding new versions to version clusters, and/or various other advantages);

storing a data object in the storage service (See Column 4 Lines 40-55 “data such as data objects 112-113 is accessed in the underlying storage system);

for each of a plurality of updates to the data object at the storage client (Paragraph 134 discloses backup clients), the storage client storing a delta in the storage service, wherein the delta encodes a difference between a new version and a previous version of the data object (Paragraph 130 discloses the backup can involve replication of many large anchors and many small version deltas. Subsequent backups can send mostly small version deltas to the public data cloud service 1108 through the network 1112).  

storing, by the storage client, a complete updated version of the data object in the storage service in response to determining that a cost of a time or a CPU time for the storage client constructing an updated version of the data object by applying deltas to a previous version exceeds a threshold (Paragraph 89 discloses A pair of zones whose zone respective stamps exceed a threshold of their edit distance can indicate significant file differences, thus, a re-anchoring operation can be performed).

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.


As to claim 22, Shim et al. teaches a computer-implemented method comprising:

providing a storage client (Paragraph 139 discloses a client) for accessing a storage service from a computer program (Paragraph 40 discloses storage services); 

providing a cache within the storage client for reducing a number of accesses to the storage service (Paragraph 44 discloses solid state disk ("SSD") caching to further improve the performance of adding new versions to version clusters, and/or various other advantages);

storing a data object in the storage service (See Column 4 Lines 40-55 “data such as data objects 112-113 is accessed in the underlying storage system);

for each of a plurality of updates to the data object at the storage client (Paragraph 134 discloses backup clients), the storage client storing a delta in the storage service, wherein the delta encodes a difference between a new version and a previous version of the data object (Paragraph 130 discloses the backup can involve replication of many large anchors and many small version deltas. Subsequent backups can send mostly small version deltas to the public data cloud service 1108 through the network 1112).  

storing, by the storage client, a complete updated version of the data object in the storage service in response to determining that a cost of a time or a CPU time for the storage client constructing an updated version of the data object by applying deltas to a previous version exceeds a threshold (Paragraph 89 discloses A pair of zones whose zone respective stamps exceed a threshold of their edit distance can indicate significant file differences, thus, a re-anchoring operation can be performed).

Claim 6-8, 14-16, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderspek et al. (US Pub. No. 20140052700) in view of Plamondon (US Pub. No. 20080229024).

The Shim et al. reference as modified by Vanderspek et al. teaches all the limitations of claim 1.  With respect to claim 6, the Shim et al. reference as modified by Vanderspek et al. does not disclose providing an encryption method.
However, Plamondon teaches the method of claim 1, further comprising:    
in the storage client to preserve data privacy (See Paragraph 569 “the compression engine 238 may store data encrypted in the compression history 1138 using any type and form of encryption algorithm”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Shim et al. (cache system) and Vanderspek et al. (delta version clustering) with Plamondon (dynamically checking freshness of cached objects) to include determining that a cost of a time or a CPU time for constructing an updated version of the data object by applying deltas to a previous version exceeds a threshold.  This would have prevented latency issues by accelerating network traffic.  See Plamondon Paragraph(s) 1-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: delta encoding for accessing backup storages.  

The Shim et al. reference as modified by Plamondon teaches all the limitations of claim 1.  With respect to claim 7, Plamondon teaches the method of claim 1, further comprising:

monitoring a latency for data accesses from the storage client to the storage service (See Paragraph 596 “the multi-protocol and multi-session compression engine 238 storing non-cacheable content to the compression history, the compression engine 238 increases compressibility of content communicated over WAN and/or LAN links to reduce bandwidth, decrease latency, and improve response times”); 

increasing an amount of caching in response to the latency increasing (See Paragraph 596 “the multi-protocol and multi-session compression engine 238 storing non-cacheable content to the compression history, the compression engine 238 increases compressibility of content communicated over WAN and/or LAN links to reduce bandwidth, decrease latency, and improve response times”); and 

decreasing the amount of caching in response to the latency decreasing (See Paragraph 596 “the multi-protocol and multi-session compression engine 238 storing non-cacheable content to the compression history, the compression engine 238 increases compressibility of content communicated over WAN and/or LAN links to reduce bandwidth, decrease latency, and improve response times”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Shim et al. (cache system) and Vanderspek et al. (delta version clustering) with Plamondon (dynamically checking freshness of cached objects) to include determining that a cost of a time or a CPU time for constructing an updated version of the data object by applying deltas to a previous version exceeds a threshold.  This would have prevented latency issues by accelerating network traffic.  See Plamondon Paragraph(s) 1-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: delta encoding for accessing backup storages.  


The Shim et al. reference as modified by Plamondon teaches all the limitations of claim 1.  With respect to claim 8, Plamondon teaches the method of claim 1, further comprising:

in response to the storage service being unresponsive or responding too slowly, the application using the cache to allow the application to continue without communicating with the storage service (See Paragraph 358 “the acceleration program 302 is a client-side acceleration program for performing one or more acceleration techniques to accelerate, enhance or otherwise improve a client's communications with and/or access to a server 106, such as accessing an application provided by a server 106. The logic, functions, and/or operations of the executable instructions of the acceleration program 302 may perform one or more of the following acceleration techniques: 1) multi-protocol compression, 2) transport control protocol pooling, 3) transport control protocol multiplexing, 4) transport control protocol buffering, and 5) caching via a cache manager”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Shim et al. (cache system) and Vanderspek et al. (delta version clustering) with Plamondon (dynamically checking freshness of cached objects) to include determining that a cost of a time or a CPU time for constructing an updated version of the data object by applying deltas to a previous version exceeds a threshold.  This would have prevented latency issues by accelerating network traffic.  See Plamondon Paragraph(s) 1-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: delta encoding for accessing backup storages.  


With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 7, because claim 15 is substantially equivalent to claim 7.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 8, because claim 16 is substantially equivalent to claim 8.

With respect to claim 23, it is rejected on grounds corresponding to above rejected claim 6, because claim 23 is substantially equivalent to claim 6.

With respect to claim 24, it is rejected on grounds corresponding to above rejected claim 7, because claim 24 is substantially equivalent to claim 7.

With respect to claim 25, it is rejected on grounds corresponding to above rejected claim 8, because claim 25 is substantially equivalent to claim 8.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-11, 14-16 and 22-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

In response to applicants’ comments, “Without conceding propriety of the rejection and in a genuine effort to advance prosecution of the instant application, Applicant has amended claims 1, 9, and 22 “Storing, by the storage client, a complete updated version of the data object in the storage service in response to determining that a cost of a time or a CPU time for the storage client constructing an updated version of the data object by applying deltas to a previous version exceeds a threshold.”  Examiner has added the Vanderspek et al. (US Pub. No. 20140052700) references to address the amendments to the claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20130185268 is directed to METHODS OF COMPRESSING AND STORING DATA AND STORAGE DEVICES USING THE METHODS:   [0009] storing may comprise extracting the data pattern; searching for a storage location of the source code words including the data pattern by using pattern table information; and/or writing to the memory device the target code words or delta-encoded information that is obtained by performing the delta-encoding on the target code words based on the source code words according to a search result of the pattern table information. The pattern table information comprises the data pattern and location information of the memory device about a storage location where code words including the data pattern are stored.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154